[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO RE-OPEN AND SET ASIDE JUDGMENT
In its Memorandum of Decision on this tax appeal, the Court sustained the appeal, citing four areas of the defendant's appraisal as being flawed.
This motion is directed at one of those areas, viz., "The use of 16 Holly Park Road as a comparable when that property was apparently not sold in an arm's length transaction."
The defendant has produced the owner of that property and as a result of his testimony, the Court is satisfied that the use of this comparable was proper as it was an arm's length transaction.
However, the remaining three grounds for the Court's conclusions remain viable and in the course of this hearing, evidence was adduced which more than outweighs the elimination of the grounds referred to above.
The present owner confirmed the testimony of the plaintiff's appraiser concerning the third floor area of the comparable in dispute. This very desirable master bedroom suite with a view of Long Island Sound was apparently not ascribed a value by the defendant's appraiser. Consideration of this feature would seem to enhance its value.
Further, at trial, the defendant, suggested this same comparable was not so greatly more valuable than the plaintiff's property because of a serious defect with the chimney. In the course of this hearing, the owner indicated there was no problem with that chimney.
The defendant has not met its burden with respect to this motion and it is therefore denied.
Anthony V. DeMayo State Trial Referee CT Page 12482